Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (a package substrate), Species C (corresponding for Fig. 4) in the reply filed on 1/3/2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  This is not found persuasive because the species are mutually exclusive and therefore independent and distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/3/2022.
Claim Objections
Claim 12 is objected to because of the following informalities:  “wherein second metal layer” in line 1.  For the sake of compact prosecution, claim 12 is interpreted in the instant Office action as follows: “wherein second metal layer” is found to be a grammatical error and is equivalent to “wherein the second metal layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 (and dependent claims 6-8 dependent therefrom) recites the limitation "the one or more thin film capacitors on the first glass core surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 5 is interpreted in the instant Office action as follows: "the one or more thin film capacitors on the first glass core surface" is corresponding to the thin film capacitor recited in claim 1.  This interpretation is based on the inclusion of the limitation “interlayer dielectric” which the examiner finds corresponding to reference number 412 in Fig. 4.  This interpretation is consistent with the elected species and is to be confirmed by applicant in the next office action.
Claim 6 recites the limitation “coplanar with…first conductive contacts” and “first conductive contacts” in lines 2 and 3.  This limitation is unclear because the second glass core surface recited in claim 6 appears to be on the same side of the glass core as the second substrate surface recited in claim 1.  This interpretation is based on the elected species reading on Fig. 4 and the configuration of the interlayer dielectric recited in claim 5 (corresponding to 412, Fig. 4).  Thus, it is not possible to have the “…capacitors on the second glass core surface” coplanar with the “…first conductive contacts”.  For the sake of compact prosecution, claim 6 is interpreted in the instant Office action as follows: “first conductive contacts” is equivalent to “second conductive contacts”.  This interpretation is to be confirmed by applicant in the next office action.
"interlayer dielectric" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 8 is interpreted in the instant Office action as follows: “interlayer dielectric” is equivalent to “an interlayer dielectric” as cited in parent claim 5.  This interpretation is to be confirmed by applicant in the next office action.
Claim 8 recites the limitation "interlayer dielectric" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 8 is interpreted in the instant Office action as follows: “interlayer dielectric” is equivalent to “the interlayer dielectric” as cited in parent claim 5.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanduz (US 20090284944 A1) in view of Ooi (US 20040104451 A1).
Regarding claim 1, Palanduz discloses a package substrate (Fig. 1) comprising: one or more first conductive contacts (exposed upper horizontal surface of 104-plate, see annotated figure below) on a first substrate surface (upper horizontal surface of Fig. 1); one or more second conductive contacts (exposed lower horizontal surface of 104) on a second substrate surface (lower horizontal surface of Fig. 1) opposite the first substrate surface; a core layer (100) comprising glass (“glass”, claim 7) between the first and the second substrate surfaces; and one 
Palanduz fails to teach the first electrode layer and the second electrode layer comprise metal.  Ooi discloses a thin film capacitor in the same field of endeavor (Fig. 1) comprising a first electrode layer (32) and a second electrode layer (33).  Ooi further discloses electrode materials may comprise metal (“titanium” [0099], “chromium” [0104]).
Since Palanduz and Ooi are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for electrode materials.  These predictable solutions include titanium and chromium as these may be chosen from a finite number of identified, predictable solutions (Ooi, [0099], [0104]).  Absent any unexpected results, it would have been obvious to try using a different material for the first and second electrode layers.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 1 of Palanduz.

    PNG
    media_image1.png
    361
    740
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 1 of Ooi.

    PNG
    media_image2.png
    246
    494
    media_image2.png
    Greyscale

Regarding claim 2, Palanduz in view of Ooi as applied to claim 1 discloses a package substrate (Palanduz, Fig. 1), wherein the thin film dielectric material (108 with portion of 102 on left of 106-plate, see annotated figure above) extends over one side (left side) of the first metal layer, the thin film dielectric material contacting the surface of the glass core (portion of 102).  The examiner finds the noted portion of 102 a thin film dielectric material because it is a dielectric material ([0011]) between two conductive elements (side of 106-plate and 104-plate or 104).

Regarding claim 4, Palanduz in view of Ooi discloses a package substrate (Palanduz, Fig. 1), wherein the surface of the glass core comprises a first glass core surface (top of 100) and further comprising one or more thin film capacitors on a second glass core surface (bottom of 100 (not shown), “also formed on the bottom surface” [0013]) opposite the first glass core surface.
Regarding claim 5 as noted in the 112(b) rejections, Palanduz in view of Ooi as applied to claims 4 and 1, discloses a package substrate (Palanduz, Fig. 1), further comprising interlayer dielectric (102) covering the one or more thin film capacitors on the first glass core surface.
Regarding claim 6 as noted in the 112(b) rejections, Palanduz in view of Ooi as applied to claims 5, 4, and 1 discloses a package substrate (Palanduz, Fig. 1), wherein the one or more thin film capacitors on the second glass core surface are coplanar (not shown, similarly illustrated for thin film capacitors on the first glass core surface) with the one or more second conductive contacts, the one or more second conductive contacts to couple with an integrated circuit device (“integrated circuit” claim 4, similarly illustrated as 412 in Fig. 4).
Illustrated below is a marked and annotated figure of Fig. 4 of Palanduz.

    PNG
    media_image3.png
    342
    753
    media_image3.png
    Greyscale

Regarding claim 7 as noted in the 112(b) rejection, Palanduz in view of Ooi as applied to claims 5, 4, and 1 discloses a package substrate (Palanduz, Fig, 1), wherein the one or more thin film capacitors on the second glass core surface are coplanar with the one or more second conductive contacts (not shown, similarly illustrated for thin film capacitors on the first glass core surface), the one or more second conductive contacts to couple with a system board (“printed circuit board” [0022]).
Regarding claim 8 as noted in the 112(b) rejections, Palanduz in view of Ooi discloses a package substrate (Palanduz, Fig. 1), further comprising interlayer dielectric (102) covering the one or more thin film capacitors on the second glass core surface (not shown, similarly illustrated for thin film capacitors on the first glass core surface).
Regarding independent claim 9, Palanduz discloses a system (Fig. 5) comprising: a processor (504); a communication interface (510); and an integrated circuit device package (506, “may be applied to…” [0025]), the integrated circuit device package comprising: an integrated circuit device (412, Fig. 4) coupled with one or more first conductive contacts (“pads” [0023], similarly illustrated as exposed upper horizontal surface of 104-plate, Fig. 1) on a first substrate 
Palanduz fails to expressly illustrate in Fig. 4 a core layer comprising glass.  More specifically, Palanduz illustrates an organic core.  However, Palanduz teaches an alternate embodiment of a substrate (Fig. 1), wherein the core comprises glass (100, “glass”, claim 7).
One of ordinary skill in the art at the time of filing would have readily recognized the finite number of predictable solutions for materials to comprise a core.  These predictable solutions include “single crystal silicon, polycrystalline silicon, glass, single crystal oxide, semiconductor material, metal foil, tape cast ceramic, inorganic polymer, organic polymer and mixtures thereof” as these may be chosen from a finite number of identified, predictable solutions (Claim 7).  Absent unexpected results, it would have been obvious to try using a different material to comprise the Core.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of 
Palanduz fails to teach the first electrode layer and second electrode layer are comprised of metal.  Ooi discloses a thin film capacitor in the same field of endeavor (Fig. 1) comprising a first electrode layer (32) and a second electrode layer (33).  Ooi further discloses electrode materials may comprise metal (“titanium” [0099], “chromium” [0104]).
Since Palanduz and Ooi are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for electrode materials.  These predictable solutions include titanium and chromium as these may be chosen from a finite number of identified, predictable solutions (Ooi, [0099], [0104]).  Absent any unexpected results, it would have been obvious to try using a different material for the first and second electrode layers.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 10, Palanduz in view of Ooi discloses a system (Palanduz, Fig. 1), wherein the first metal layer contacts a conductive via (106) through the glass core.
Regarding claim 11, Palanduz in view of Ooi as applied to claim 9 discloses a system (Ooi, Fig. 1), wherein the first metal layer comprises nickel, tungsten, titanium, or chromium (“titanium” [0099]).

Regarding claim 15, Palanduz discloses a system (Palanduz, Fig. 1), wherein the thin film dielectric material comprises a ferroelectric dielectric (“barium titanate” [0011]).

Claims 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanduz in view of Ooi as applied to claim 9 above, and further in view of Kambe (US 20050207091 A1).
Regarding claim 13, Palanduz in view of Ooi as applied to claim 9 discloses a system (Palanduz, Fig. 1), wherein the glass core has a thickness.
Palanduz and Ooi fail to expressly teach that the glass core has a thickness of less than 1 mm. Palanduz does, however, teach that the glass core has a thickness.  Kambe teaches a glass core in the same field of endeavor (50, Fig. 4) that has a thickness substantially overlapping the claimed thickness (100µm-2mm [0087]). However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the glass core thickness being less than 1 mm, it would have been obvious to one of ordinary skill in the art to modify the glass core thickness of Palanduz in view of Ooi as described by Kambe to obtain optimized results through routine experimentation.

Illustrated below is a marked and annotated figure of Fig. 4 of Kambe.

    PNG
    media_image4.png
    516
    768
    media_image4.png
    Greyscale

Regarding claim 14, Palanduz in view of Ooi as applied to claim 9 discloses a system (Palanduz, Fig. 1), wherein the thin film dielectric material has a thickness.
Palanduz and Ooi fail to expressly teach that the thin film dielectric material has a thickness of less than 1 µm. Palanduz and Ooi do, however, teach that the thin film dielectric material has a thickness.  Kambe teaches a thin film dielectric material in the same field of endeavor (13, Fig. 4) that has a thickness substantially overlapping the claimed thickness (10nm-
Since the applicant has not established the criticality (see next paragraph) of the thin film dielectric material thickness being less than 1 µm, it would have been obvious to one of ordinary skill in the art to modify the thin film dielectric material thickness of Palanduzin view of Ooi as described by Kambe to obtain optimized results through routine experimentation.
The specification contains no disclosure of either the critical nature of the claimed thin film dielectric material thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 16, Palanduz in view of Ooi as applied to claim 9 discloses a system (Palanduz, Fig. 1), wherein the thin film dielectric material comprises a first thin film dielectric layer, and further comprising the thin film capacitor having a second thin film dielectric layer between metal layers.
Palanduz in view of Ooi fails to teach the thin film capacitor having a second thin film dielectric layer between metal layers.
Kambe discloses a thin film capacitor in the same field of endeavor (Fig. 4) formed of a plurality of electrode and thin film dielectric layers stacked (14 and 17, 13 respectively) on a surface of a glass core (52).  Kambe further discloses the thin film capacitor having a second thin 
Forming the thin film capacitor of Palanduz to have a plurality of electrode and thin film dielectric layers stacked as taught Kambe would arrive at the claimed thin film dielectric material.  Kambe provides a clear teaching to motivate one to modify the thin film capacitor of Palanduz in that having a capacitor with Kambe’s stacked configuration would provide increased capacitance with minimal footprint, thus enabling a smaller package substrate (“capacity can be increased”, “dimensions…are small” [0015]).  Therefore, it would have been obvious to have the thin film dielectric material contacting the surface of the glass core because it would enable a smaller package substrate.
Illustrated below is a marked and annotated figure of Fig. 6 of Kambe.

    PNG
    media_image5.png
    697
    518
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817